                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION



BRUCE WAYNE JONES;
VAUGHN DAMON WILSON;
WILLIAM LUTHER JONES; AND
CHARLOTTE ANN JONES                                                     PETITIONERS

v.                                No. 2:18-CV-2124

SHERIFF RON BROWN,
Crawford County Sheriff’s Department                                     RESPONDENT




                                       JUDGMENT

      Pursuant to the order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that this matter is DISMISSED WITH PREJUDICE.

      IT IS SO ADJUDGED this 2nd day of October, 2018.


                                                      /s/P. K. Holmes, III
                                                      P.K. HOLMES, III
                                                      CHIEF U.S. DISTRICT JUDGE
